Citation Nr: 0809266	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-20 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a right wrist 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver

INTRODUCTION

The veteran served on active duty from November 1983 to 
November 1987, and from March 1991 to June 1991, with 
additional periods of active duty for training.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the veteran's claims for 
service connection for a low back disability and for a 
compensable rating for a right wrist disability.  The RO 
increased the veteran's rating for his right wrist disability 
to 10 percent in an April 2006 decision.  However, as that 
grant does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Then, in October 2006, the 
Board remanded both claims for further development.  


FINDING OF FACT

The veteran's right wrist disability is manifested by a 
painful prominent mass located at the base of the first 
metacarpal and limited range of motion with dorsiflexion 45 
of 70 degrees, palmar flexion 50 of 80 degrees, radial 
deviation 20 of 20 degrees, and ulnar deviation 30 of 45 
degrees.  Extreme degrees of all ranges of motion produce 
pain.  Repetitive motion does not increase pain or effect 
coordination, endurance, weakness, or fatigability.  There 
are no neurological deficits of the right hand or wrist.  The 
veteran has intact function of all the flexors and extensors 
of the right hand, good pulses, and preserved sensation to 
pinprick and touch.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
wrist disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.59, 4.71a, DCs 5214, 5215, 
5307, 8511, 8512 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2002; rating 
decisions in November 2002 and April 2006; a statement of the 
case in May 2004; and a supplemental statement of the case in 
April 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  Thus, VA has satisfied its duty to notify 
the appellant and had satisfied that duty prior to the 
adjudication in the June 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law. 

In an RO hearing in April 2004, the veteran testified that he 
is entitled to an increased rating for his right wrist 
disability because he has limited dorsal flexion, pain, 
swelling, weakness, and a swollen bony prominence in his 
right wrist.

Disability ratings are determined by the application of the 
VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  
Separate diagnostic codes (DC) identify the various 
disabilities.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service, and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. §§ 4.2, 4.41.  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two disability ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

The regulations regarding avoidance of pyramiding allow 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  38 C.F.R. 
§ 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45, however, are applicable only in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The veteran's right wrist disability has been rated 10 
percent disabling under DC 5299-5215.  Diagnostic Code 5215 
provides ratings based on limitation of motion of the wrist.  
Limitation of palmar flexion in line with the forearm is 
rated 10 percent disabling for the major wrist and 10 percent 
for the minor wrist; limitation of dorsiflexion to less than 
15 degrees is rated 10 percent disabling for the major wrist 
and 10 percent for the minor wrist.  38 C.F.R. § 4.71a.  
Normal ranges of motion of the wrist are dorsiflexion from 0 
degrees to 70 degrees, and palmar flexion from 0 degrees to 
80 degrees.  38 C.F.R. § 4.71, Plate I. 

The veteran underwent a VA examination in November 2002 
wherein he reported having pain and weakness in his right 
hand grip and pain on stressing his right hand.  His range of 
motion on the right was 80 degrees of dorsiflexion and 90 
degrees of volar flexion.  He had full pronation and 
supination.  He had a bony protrusion and ridge along that 
base of the metacarpals with pain on extension in that area.  
Repeated use with stressing caused pain in the right wrist.  
X-rays of the right wrist were unremarkable and showed no 
fracture, dislocation, or bony abnormality.  The veteran was 
diagnosed with old fracture of the fifth metacarpal base, and 
arthritis of the metacarpocarpal junctions of the right 
wrist.

An x-ray of the veteran's right wrist taken in April 2006 
showed no fractions, dislocation, or subluxations.  There 
were no definite lytic lesions.  Soft tissues were 
unremarkable and carpal bone alignment was maintained.  

A letter from a private physician indicates that the veteran 
received treatment for right hand pain with weakness from May 
2004 to May 2006.

The veteran underwent a second VA examination in February 
2007.  The veteran reported having redness over the dorsal 
surface of his right hand and pain, stiffness, and swelling 
in his right wrist.  He was taking ibuprofen twice a day for 
pain and reported having daily flare-ups.  He stated that he 
used a wrist brace when necessary.  

Examination of the right wrist and hand revealed a well-
healed scar on the dorsal surface of the right hand between 
the base of the fourth and fifth metacarpals.  There was a 
painful prominent mass approximately 2 centimeters in 
diameter located at the base of the right first metacarpal.  
The veteran had good pulses and preserved sensation to 
pinprick and touch on the right hand.  He had intact function 
of all the flexors and extensors of the hand.  Range of 
motion of the right wrist was dorsiflexion 45/70, palmar 
flexion 50/80, radial deviation 20/20, and ulnar deviation 
30/45.  Extreme degrees in all ranges of motion produced 
pain.  Repetitive motion on the wrist did no cause pain to 
increase nor did if have an effect on coordination, 
endurance, weakness, or fatigability.  The veteran's grip was 
good.  He had good range of motion in the fingers and could 
oppose the thumb to all the digits without difficulty.  The 
examiner found no evidence of any neurological deficits of 
the right hand or wrist.  The veteran was diagnosed with 
healed fracture of the base of the fifth metacarpal and non-
ported injury to the base of the third metacarpal with 
residuals of deformity and tenderness.  

The Board finds that the evidence as a whole demonstrates 
that a rating higher than 10 percent is not warranted for 
veteran's right wrist disability.  Although he has limited 
motion in his right wrist, his dorsiflexion and palmar 
flexion are not limited enough to warrant rating under DC 
5215.  The record does not contain evidence of ankylosis, 
muscle injury, or neurological disorder in the right hand or 
wrist.  Therefore, the criteria of DC 5214 (ankylosis of the 
wrist), DC 5307 (flexion of wrist and fingers), DC 8511 
(paralysis of the middle radicular group) and DC 8512 
(paralysis of the lower radicular group) do not apply.  
However, since the record shows that the veteran has X-ray 
arthritis of the metacarpal junction and limited, painful 
motion, he is entitled to the minimum compensable rating of 
10 percent under DC 5003.  38 C.F.R. § 4.59, 4.71a.  However, 
after review of the evidence of record and application of the 
rating criteria, the Board finds that none of the applicable 
diagnostic codes provides a basis for the assignment of a 
rating greater than 10 percent.

After thorough a thorough review of the record, the Board 
finds that there is no basis for assigning a schedular 
evaluation in excess of 10 percent.  As the preponderance of 
the evidence is against this claim, the Board must deny the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an increased rating for a right wrist 
disability, currently rated as 10 percent disabling is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


